21 A.3d 1187 (2011)
Honorable Eileen Whalon BEHR, Sheriff,
v.
Honorable James R. MATTHEWS, Honorable Bruce L. Castor, Jr., Honorable Joseph M. Hoeffel, Montgomery County Commissioners, and County of Montgomery.
Honorable Risa Vetri Ferman,
v.
Honorable James R. Matthews, Honorable Bruce L. Castor, Jr., Honorable Joseph M. Hoeffel, and County of Montgomery.
Appeal of Honorable James R. Matthews, Honorable Bruce L. Castor, Jr., Honorable Joseph M. Hoeffel, Montgomery County Commissioners, and County of Montgomery.
No. 5 MAP 2011
Supreme Court of Pennsylvania.
Argued May 11, 2011.
Decided June 21, 2011.
Jeffrey B. Albert, Philadelphia, Barry M. Miller, Norristown, Philip William Newcomer, Montgomery County Solicitor's Office, for Hon. James R. Matthews, Hon. Bruce L. Castor, Jr., Hon. Joseph M. Hoeffel, and County of Montgomery.
Robert L. Knupp, Knupp Law Offices, LLC, Anthony T. McBeth, Harrisburg, for Appellant Amicus Curiae, County Commissioner's Association of Pennsylvania.
Thomas E. Groshens, Michael Marino, Norristown, Richard A. Sprague, Thomas A. Sprague, Sprague & Sprague, Philadelphia, for Risa Vetri Ferman.
Thomas James Speers, Montgomery County Sheriffs Department, Plymouth Meeting, for Alfred Ricci.
Edward Michael Marsico Jr., Harrisburg, for Appellee Amicus Curiae, PA District Attorneys Association.
BEFORE: SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.
Prior report: Pa.Cmwlth., 2 A.3d 1297.

ORDER
PER CURIAM.
AND NOW, this 21st day of June, 2011, the order of the Commonwealth Court is AFFIRMED.
Chief Justice CASTILLE did not participate in the consideration or decision of this case.